           Case 1:19-cv-05055-SDG Document 2-1 Filed 11/12/19 Page 1 of 4




                        CLOSING PROTECTION LETTER - SINGLE TRANSACTION




REQUIREMENTS




Copyright 2006-2015 American Land Title Association. All rights reserved.




GA Revised ALTA Closing Protection Letter – Single Transaction (w/o 15) (12-01-2015)   Page 1 of 4
           Case 1:19-cv-05055-SDG Document 2-1 Filed 11/12/19 Page 2 of 4




CONDITIONS AND EXCLUSIONS




Copyright 2006-2015 American Land Title Association. All rights reserved.




GA Revised ALTA Closing Protection Letter – Single Transaction (w/o 15) (12-01-2015)   Page 2 of 4
           Case 1:19-cv-05055-SDG Document 2-1 Filed 11/12/19 Page 3 of 4




Copyright 2006-2015 American Land Title Association. All rights reserved.




GA Revised ALTA Closing Protection Letter – Single Transaction (w/o 15) (12-01-2015)   Page 3 of 4
           Case 1:19-cv-05055-SDG Document 2-1 Filed 11/12/19 Page 4 of 4




INVESTORS TITLE INSURANCE COMPANY



By:




Copyright 2006-2015 American Land Title Association. All rights reserved.




GA Revised ALTA Closing Protection Letter – Single Transaction (w/o 15) (12-01-2015)   Page 4 of 4
